        Case 1:20-cv-01486-SAB Document 9 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIAN J. ALEXANDER,                               No. 2:20-CV-1560-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    GARZA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The alleged civil rights violations took place in Kings County, which is within

19   the boundaries of the Fresno division of the United States District Court for the Eastern District of

20   California. See Local Rule 120(b). Pursuant to Local Rule 120(d), a civil action which has not

21   been commenced in the proper division of the Court may, on the Court’s own motion, be

22   transferred to the proper division. Because the Sacramento division of this Court is not the proper

23   division, this action will be transferred to the Fresno division.

24                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

25   United States District Court for the Eastern District of California sitting in Fresno.

26   Dated: October 19, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
